DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement sheets of drawings received on 05-09-2022, namely sheets 2/14, 2/14 (2), (5-11)/14, and 13/14, are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Ailes on 05-16-2022.

The application has been amended as follows: 
In the claims:
Claim 1, line 9, change “apertures” to --an aperture--.
(NOTE:  The above change corrects a minor informality only.)

Drawings
4.	The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the second sheet numbered “2/14” (Fig. 3) will be renumbered as sheet --3/14--.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record fails to disclose or suggest the cremation vessel and display as claimed in detail, specifically the following, collectively: wherein the ornamental element attaches to the cap after removal of a lid from the cap; and wherein the ornamental element is connected to an aperture of the cap via a plug and lock mechanism, the plug and lock mechanism comprising one or more “L” shaped clasps positioned around the perimeter of an interior vertical skirt of the cap.  It is noted a lid is being claimed.
7.	Regarding claim 14, the prior art of record fails to disclose or suggest the urn as claimed in detail, specifically the following, collectively: a locking mechanism configured to secure the base portion, ceiling portion, and the ornamental portion using a key.  As stated in paragraph 28 of the previous Office action dated 02-09-2022, the limitation “locking mechanism configured to” recited in claim 14, line 8, invokes 112(f).
8.	Regarding claim 20, the prior art of record fails to disclose or suggest the cremation urn as claimed in detail, specifically the following, collectively: the ornamental feature securely connected to the cap via a twist-lock mechanism; and a computing device encapsulated by the cap comprising a memory and a processor, the computing device configured to: receive media content, the media content comprising one or more static images, dynamic images or holographic displays; and display, via the ornamental feature, the received media content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677